Citation Nr: 1128452	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-07 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for impingement syndrome of the right (major) shoulder, post acromioplasty.

2.  Entitlement to an increased rating in excess of 20 percent for status post gunshot wound to the left (minor) shoulder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his bilateral shoulder disorders are more painful and continue to worsen since the last VA examination conducted in October 2007.  The Veteran also contends that his pain and functional loss in his shoulders is more severe than contemplated by the findings of the October 2007 VA examiner.  Therefore, the Veteran argues that a current examination to determine his appropriate rating is in order.  The Board agrees.

The mere passage of time, alone, is not sufficient to trigger a remand for another examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, the Veteran has claimed that his disorders have worsened since the time of his last VA examination.  The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).  

Additionally, when evaluating a musculoskeletal disability based upon a range of motion, consideration must be given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when  these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In light of the passage of time since the last examination, and because the Veteran is competent to report a worsening of his bilateral shoulder disorders, a new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his bilateral shoulder disorders that is not evidenced by the current record.  Thereafter, the RO/AMC must gather any outstanding VA treatment records and provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  Any such records must be obtained and associated with the claims folder.  If any identified private records cannot be obtained, the Veteran must be so informed and provided an opportunity to submit any copies thereof in his possession.

2.  Thereafter, the RO/AMC will afford the Veteran an examination at an appropriate facility with a physician appropriately qualified to express opinions as to orthopedic disorders.  The purpose of the examination is to determine the nature and severity of the Veteran's right and left shoulder disorders.  The examiner must be provided with the Veteran's claims file for review.  The examiner must report the current symptoms and manifestations of the Veteran's right and left shoulder disabilities, to include the range of shoulder motion in each joint measured in degrees.  The examiner must note whether there is pain on motion, whether there is pain at rest, and any whether there is shoulder weakness.  The examiner is to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to render any opinion without resort to speculation, he or she must so state; and provide a complete rationale for why an opinion cannot be offered without resort to speculation.

3.  After the development requested above has been completed to the extent possible, the RO must review the record and readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


